Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each respective engagement member” in but has failed to recited a first engagement member, or which element the engagement member is associated with.  For purposed of examination, as best understood the claim has been construed such that the engagement member is associated with each of the respective fastening members.  Appropriate clarification is required.
Claim 4, which depends from claim 3, recites that the fastening device pass into said force absorbing element. Claim 3 requires the fastening devices extend outward from said outer surface of the force absorbing element. It is unclear how the fastening device pass into, and also extend outward. Appropriate clarification required. 

 
Claim Objections
	The claims include multiple periods. Specifically, the independent claims recite a period, after each bullet: for example, A. B. C.  Proper claim format only allows for a single period at the end of each claim, and correction can be made by using A) B) C). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 16 and 19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Barthold et al. (US 5,898,949).  The device of Barthold et al. discloses,


With respect to claim 1, A helmet system comprising:

a. a rigid and resilient (Column 7, lines 10-20) force-absorbing element (combination of 14, 16, 22) having at least a portion of which has a convex outer surface (18, 20);

b. a rigid shell  (10) having an inner surface opposite and facing said outer surface of said force- absorbing element (Figure 1);

c. a plurality of fastener receptacles (48, 44)  arranged on one of said outer surface of said force-absorbing element and said inner surface of said rigid shell (13, Figure 1), each receptacle having a prearranged engagement member therein (see bottom wall, and t- shaped element, annotated figure below) and an open receiving end (upper edge, of the 48 between side walls) facing a respective point of contact on the other of said outer surface  (where fasteners are located on an outer surface, see figure 8) of at least a portion of said force-absorbing element and said inner surface of said rigid shell; and 

d. a plurality of fastening devices (32, 34, 36 38), each of said plurality of fastening devices arranged at one of said points of contact (when secured, the fasteners are arranged at the inner side of the shell, figure 9)  and configured to selectively couple to a respective one of said receptacles (Figure 9).

Whereby, as best understood,  each said engaging member (76,74 of the fastening devices) cooperates with each respective engagement member (rest on the engagement member, Figure 9) to hold said respective fastening device within said respective fastening receptacle

whereby each said fastening device (32, 34, 36, 38)  removably fastens said respective force absorbing element (combination of 14, 16, 22) to said rigid shell, and

whereby said system allows for the efficient interchange of multiple helmet components, affording adaptability and replaceability to said helmet system. The prior art meets the structure as recited and is capable of performing the intended use, since other helmet components would be capable of being secured in place of the current components, see MPEP 2114. 

With respect to claim 3, wherein said fastening devices extend outward (Figure 1)  from said outer surface of said force-absorbing element (combination of 14, 16, 22)  and engage said fastener receptacles (48) of said rigid shell.

With respect to claim 4, As best understood, wherein said fastening devices (32, 34, 36, 38) pass into at least a portion of said force-absorbing element ( where 18, passes into 56)

With respect to claim 5, wherein said fastening devices and said fastener receptacles are not visibly exposed during use. The fastening devices (32, 34, 36, 28) would be obscured by the users head and therefore meet the intended use of the claim recited by applicant, see MPEP 2114. 

With respect to claim 6, wherein said fastening devices (32, 34, 36, 38) are accessible from an inner concavity of said force-absorbing element (Figure 1). 

With respect to claim 7, wherein each of said engagement members (Bottom wall of element 48, t shaped member)  is positioned within each a respective one of said plurality of fastener receptacles (Figure 5) and upon insertion of one of said fastening devices into the respective one of said plurality of fastener receptacles the respective one of said plurality of fastener receptacles loads (is loaded into)  and locks (via the elements 74) the respective fastening device thereby preventing radial separation of said rigid shell and said force-absorbing element. The close fitting of the elements would prevent radial separation, and therefore meets the claim as recited. 
With respect to claim 16, wherein as least a portion of  said outer surface of the force-absorbing element has the same shape as the inner surface of the rigid shell (see curved element at 18 that follows the contour of the rigid shell , figure 1). 
With respect to claim 19, wherein each of said plurality of fastening devices comprises a projection (74) and bearing a transversely arranged engaging member (distal edge length). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8 -11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthold et al.
	With respect to claim 2, It has been held in the  court decision of In Re Garzda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), established the legal precedent that a reversal of parts has no patentable significance and is held to be an obvious expedient. Therefore, modifying the Barthold et al.  reference by reversing the location of the receptacle to be positioned on the force absorbing member, and the engagement members to be on the rigid shell, would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to reverse the fastening elements as recited because it would be an obvious expedient. 
Such than when the fastening elements are reversed, wherein said fastening devices  (32, 34, 36, 38) extend inwardly from said inner surface (Figure 5) of said rigid shell  (when attached) to engage said fastener receptacles of said force- absorbing element.

With respect to claim 8, A helmet system, comprising:
a rigid and resilient (Column 7, lines 10-20) force-absorbing element (combination of 14 16, 22)  having an inner surface (interior side), a convex first outer surface (at least a portion of the force absorbing element is convex, see 18), and a plurality of fastener receptacles  (48) open at said first outer surface (see annotated figure below)  and defining a plurality of attachment points; and 

a rigid shell (12) having an outer surface, an inner surface opposite the outer surface of the force-absorbing element, the device teaches  a plurality of inwardly extending engaging means (32, 34, 36, 38), each corresponding with a respective one of said plurality of attachment points (when joined). The prior art fails to teach the receptacle is located at the force absorbing element, and t the engaging means with the rigid shell.  However, it has been held in the court decision of In Re Garzda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), established the legal precedent that a reversal of parts has no patentable significance and is held to be an obvious expedient. Therefore, modifying the Barthold et al.  reference by reversing the location of the receptacle to be positioned on the force absorbing member, and the engagement members to be on the rigid shell, would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to reverse the fastening elements as recited because it would be an obvious expedient. 
And when the elements are in the reversed position, each of the inwardly extending engagement means, corresponding with the respective attachment points and extending between  said outer surface of said force-absorbing element and said inner surface of said rigid shell for engaging said force-absorbing element with said rigid shell upon insertion into said receptacle at the respective attachment point, each fastener receptacle comprising therein a member maintained in a first configuration pre-assembly (74)  and in a second configuration (when inserted 74 has a different configuration, Figure 9 ) upon locking insertion of a corresponding engaging means that removably attached attaches said rigid shell to said force-absorbing element at a plurality of locations thereby preventing the separation of said shell and said force-absorbing element.

With respect to claim 9, wherein said engaging means for removably fastening comprise a plurality of fasteners extending between said rigid shell and said force- absorbing element (Figure 9). 

With respect to claim 10, wherein said engaging means for removably fastening are not visibly exposed during use. (the fasteners would not be seen when the device is placed on the head

With respect to claim 11, wherein said fastener receptacles within said force-absorbing element are operable from an inner concavity of said force-absorbing element to release said engaging means. When the parts are reversed as discussed above, the fastener receptacles are operable from an inner concavity (See Figure 1). 
With respect to claim 18, wherein as least a portion of  said outer surface of the force-absorbing element has the same shape as the inner surface of the rigid shell (see curved element at 18 that follows the contour of the rigid shell , figure 1). 


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthold et al. in view of Xiong et al. (US 10,244,811). The device of Barthold et al. substantially discloses the claimed invention but is lacking a pre-loaded spring.
	The device of Xiong et al. discloses, 
With respect to claim 12, wherein said member includes a preloaded spring (40) which loads said engaging means under tension preventing radial separation of said rigid shell from said force-absorbing element (Column 6, lines 15).

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthold et al. as applied above, and further in view of Simpson (US 9,572,390). The modified device of Barthold et al. substantially discloses the claimed invention but is lacking a one piece force absorbing element. 
The device of Simpson discloses,

With respect to claims 15 and 17, wherein said force-absorbing element is a molded one-piece body. (Column 5, lines 52-58). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the one piece body force absorbing element as taught by Simpson in order to provide improved protection for the users head.

Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant asserts that the prior are does not teach “a plurality of fastener receptacles arranged on … said inner surface of said rigid shell, each receptacle having… […] but fails to point out how the language of the claims distinguished them overs the reference. 
Applicant argues that the fastening devices are not on the force absorbing element (14). The force absorbing element is relied upon in the office action as the combination of the elements (12, 16, 22, the interior lining element) and not just the cushion element 14.  Applicant argues that the head band and straps cannot be the force absorbing element, because they are not force absorbing.  Examiner disagrees, the elements are jointed together to form a single interior unit, and the unit is a force absorbing element.  The recitation force absorbing element, only requires that the element be capable of absorbing force – to any degree, no matte how minimal.  The fastening devices are arranged at the points of contact, in as much as disclosed. The points contact when joined and meet the limitation points of contact.  Applicants arguments with respect to Jung/Jencks are moots, as the amendment necessitated the new grounds of rejection recited above. 








[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (                Engagement member
 
Open receiving end)]
    PNG
    media_image1.png
    3408
    2320
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732